Title: To Thomas Jefferson from Thomas Paine, 20 April 1805
From: Paine, Thomas
To: Jefferson, Thomas


                  
                     Dear Sir
                     
                     New Rochelle (N.Y) April 20 1805
                  
                  I wrote you on 1st. Janry from N. Rochelle, mentioning my intention of spending part of the Winter at Washington; but the severity of the Winter and the bad condition of the roads and rivers prevented me, and I stopped at N. York. I wrote you from that place a second letter of more than nine pages on a variety of subjects accompanied with a Hamburgh Gazette and a letter from a revolutionary Sarjent at Kentucky. On the 18th. Febry., which I judge was about a fort-night after my second letter was sent, I recd a letter from you of the fifteenth Janry acknowleging the receipt of my first letter of Janry 1st. but of the second letter, enclosing the Hamburg Gazette and also proposals from a Hamburgh Merchant to bring German redemptioners to New Orleans I have heard nothing. I did not put the letter into the post office myself but I sent it by a friend who assures me he delivered it.
                  The enclosed half sheet marked No. 1 is part of a letter which I began the latter part of last summer but as I then intended to make further experiments I suspended finishing it, for I do not permit the whole of my mind, nor ever did, to be engrossed, or absorbed by one object only. When I was in France and in England since the year 1787 I carried on my political productions, religious publications, and mechanical operations all at the same time; without permitting any one to disturb, or interfere, with the other.
                  The piece No. 2 is part of a third letter which I began after the receipt of yours of Janry. 15. This confusion and interference of dates arise from the uncertainty I am in with respect to the fate of my second letter.
                  I intend continuing my letters addressed to the Citizens of the United States. The last (No. 7.) published the summer before last was chiefly on the Affairs of New Orleans. I distinguish these letters from others of a less public Character, suchas the remarks on Governeur Morris’s funeral Oration on Hamilton, That on the ana Memorial, & the piece to Hulbert.
                  The reflections which Hulbert threw out with respect to your letter to me by Mr Dawson arose from some half equivocal qualifying paragraphs which appeared, I believe in the National intelligencer before my arrival. Dr. Eustis said to me at Washington more than two years ago. “Those paragraphs and which are supposed to be under Mr. Jefferson’s direction, have Embarrassed to Mr. Jefferson’s friends in Massachusetts. They appeared like a half denial of the letter or as if there was something in it not proper to be owned, or that needed an apology.”—I was myself offended at one which I saw while in Paris and which determined me not to come by a National Ship. It was copied from the National Intelligencer into a Baltimore federal paper and introduced into that paper with the words in Capitals, “Out at last.” It owned the receipt of a letter from me in which I expressed a wish to return by a National Ship and the paragraph concluded thus— “permission was given;” as if the giving it was an Act of Charity, or of great condescension; at least it had the appearance of apologising. Hulbert introduced the subject of the letter by way of convicting you of something you had appeared to disown, or given cause to your friends to disown. I have given Hulbert the dressing he deserved, and you the credit the letter merits; but had no equivocation been made about the letter Hulbert could not have made the use of it he did.
                  Yours in friendship
                  
                     Thomas Paine 
                     
                  
                Enclosure
                                    
                     
                        Dear Sir
                        
                        [Summer of 1804]
                     
                     
                        I will first give you an account of my own operations and then pass on to such other matters as may occur.
                     
                     
                        I am settled down on my farm at New Rochelle 20 miles from N York. It is a pleasant and healthy situation, commanding a prospect always green and agreeable as New Rochelle produces a great deal of grass and hay. The farm contains three hundred acres, about one hundred of which is meadow land, one hundred grazing and tillage land, and the remainer wood land. It is an oblong about a Mile and half in length. I have sold off sixty one Acres and an half for four thousand and twenty dollars. With this Money I shall improve the other part, and build an addition 34 feet by 32 to the present dwelling house which is small. The additional part will be one room high from the ground (about 11 or 12 feet) divided into apartments with a workshop for my mechanical operations. The upper part of this will be flat as the deck of a ship is, with a little slope to carry off the rain. It will be enclosed with a palisade all round, and covered with arched rafters shingled as the roof of a house is, down to within about 7 feet of the deck or floor. This part will then serve for an observatory and to live on in summer weather; and with screens, or light shrubs in light cases on casters to move easily I can set off what rooms I like in any part, alter them and chuse, and be as retired in the open air as I please.—The roof of my kitchen is decayed and must be taken down, and I intend putting a semicircular roof over it; by which means that which is now the Garret, in which you can scarcely stand right up but in the middle, will then be spacious and commodious; and I have an Idea, that appears to me well founded, that a Garret with an arched roof will not be hot in summer like one covered with a roof on strait rafters, because the sun’s rays striking on an arched roof will be thrown off, on a similar principle that in a concave they are concentrated; but a strait raftered roof presents almost a right-angled surface to the sun’s rays and the heat of them passes through. I have observed that the round metal globe or ball on the top of andirons does not retain heat. The present form of roofs is unpleasing to the eye and nothing can make them otherwise; but an arched roof will be an ornament without and commodious within, and support itself better than a strait raftered roof. This is my opinion but experience must decide.
                     
                     
                        [3 GRAPHICS IN MANUSCRIPT] This figure shews the different capacities between an arched roof, and a strait raftered roof.—If the perpendicular line a represents a man’s height, he cannot stand up-right under a strait-raftered roof, but between the lines b and b. In the arched roof all the way from a to a. These diagonal line c represents a ray of the sun striking at right angles, on a strait-raftered roof. The heat of it must either be reflected back on the ray or pass through the roof. The arched roof will, I think, have a disposition to scatter them. I have made a model in paste board of an arched roof on a base of 32 inches (half an inch to a foot) which equals my expectations. It shews the method of forming arched rafters, which may be done two ways. One by using narrow boards edgeways cut into short pieces in the direction of the radius and of two or three thicknesses to breah joints. This is on the principle of the dome over the Corn Market at Paris adapted to a square building, and I wonder they should not have thought of applying it; but they began with a dome and then they left off as if it was applicable to no other figure.
                        The second figure in the Margin represents a narrow board cut in the direction of the radius. The piece cut off serves as a pattern for cutting all the pieces which when put together form a polygon, the corner of which may be sawed or chessiled off.
                     
                     
                        The other method of making arched rafters is to bend a board flatways to the curve that is wanted, then bend another board over it and nail them together they will then keep that curve, because the upper board being a portion of a larger Circle than the under one, the two confine each other to the curve. The thickness may be increased at pleasure. This method is expeditious. I shall roof my kitchen in this method—and the new part by the former method.
                     
                        [Appears under the 3d graphic] This is one of the methods of making Oak floors in france. It is firm and of a handsome appearance.
                  
                  
                Enclosure
                                    
                     
                        
                           Dear Sir
                        
                        [Feb. 1805]
                     
                     
                     Yours of the 15. Janry. in answer to mine of the 1st. of that Month did not reach me at N. York till the 10th. of Febry. occasioned by its having lain in the Post office at Philadelphia, where, according to my letter of the 1st Ult; I intended to be. Since which I have written you a second letter from N. York, a lengthy one of more than 9 folio pages inclosing a Printed Proclamation of the Senate of Hamburg respecting the class of persons we call German Redemptioners. I also mentioned a proposal of a Hamburg Merchant at New York to bring them to Louisiana at 12 Guineas per head. Capt. Charles Rogers with whom I have been acquainted about 7 Years tells me they can be brought for ten Guineas. He will not sail from N.Y. till April, and will in the course of his Voyage be at Hamburg. I mention these things to you because I think it is interesting to you to be informed of them. The settlement of Louisana is a great object. 
                     
                     I see all the niceties and difficulties you mention respecting Domingo, yet I see no other way out than by some kind of compromise, such as that of Domingo agreeing to give france a Monopoly of her Commerce for a term of Years. The Americans, as I have before said, would, I suppose, be the Carriers on both sides. and the trade having got into that Channel would most probably go on so by choice after the term was expired. I know that the expedition against Domingo was so very unpopular in france that even Victory was held to be a loss, and I think it not improbable that Bonaparte would be glad if something could turn up to bring him out of the scrape without loss of Reputation. This is what Lord North hoped to do by his conciliatory propositions. 
                     
                     I know that the United States, as a Government, cannot with propriety move in it originally, but I wish the matter to get into conversation in an indirect manner. This would be one way of “keeping the lead line a head and sounding as we go.” The more distantly it began the better. For my own part I had rather be the vindicator of such a measure than the proposer. When I address a piece to the public I feell myself on my own ground, but when Government is to be the actor I had rather suggest a thought, if a good one occurres, than publish it. It is the best way to succeed. 
                     
                     In my last I spoke of Captain Landais, and if I recollect right (for I have no copy of that letter) I spoke of Dr. Miller, instead of saying Dr. Mitchel, knowing him. If nothing be done for him in Congress you would do a good thing to give him some appointment in Louisana. He is fit for that Station, and is a remarkable strong, hearty, active Man of his age which is full 70 Years. He speaks english well; was too much of a patriot for bonaparte, and one of the fraternity of Theophilantropists in Paris. I wish, if it suits you, you would talk with Dr Mitchel on this matter.
                  
                  
               